Citation Nr: 1343439	
Decision Date: 12/31/13    Archive Date: 01/07/14

DOCKET NO.  12-16 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an effective date prior to June 27, 2004 for the grant of service connection for coronary artery disease/Ischemic Heart Disease.

2. Entitlement to an effective date prior to June 10, 2009 for the grant of a 60 percent rating for coronary artery disease/Ischemic Heart Disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The file was later transferred to Houston, Texas.

The issue of an earlier effective date for the grant of a 60 percent rating for coronary artery disease is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

VA received no communication from the Veteran or his representative that constitutes a formal claim or may be construed as an informal claim for service connection for coronary artery disease prior to June 27, 2005.


CONCLUSION OF LAW

The criteria for an effective date prior to June 27, 2004, for the grant of service connection for coronary artery disease have not been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.114, 3.151, 3.155, 3.159, 3.400 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In July 2005, the RO sent the Veteran a letter providing notice, which satisfied the requirements of the VCAA.  Where service connection has been granted and an initial disability rating and effective date have been assigned, the claim has been more than substantiated, the intended purpose of the VCAA notice has been fulfilled and no additional notice is required as to downstream issues, including the effective date of the benefit.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  

Next, VA has a duty to assist the Veteran in the development of claims, including assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in August 2005 and November 2009, which addressed his coronary artery disease.  There is no argument or indication that the examinations or opinions are inadequate.  As such, VA has satisfied its duty to assist the Veteran.

As VA satisfied its duties to notify and assist the Veteran, he will not be prejudiced as a result of the Board's adjudication of his claims.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.


II. Analysis

Generally, the effective date for the grant of service connection and a disability rating will be the day following separation from active service or the date entitlement arose, if the claim is received within one year after discharge from service.  Otherwise, for an award based on an original claim, a claim reopened after a final disallowance, or a claim for an increased rating, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Moreover, there is no basis for a free-standing earlier effective date claim from matters addressed in a final and binding rating decision, aside from a clear and unmistakable error (CUE) claim.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  An application for VA compensation must generally be a specific claim in the form prescribed by the VA Secretary, i.e., VA Form 21-526.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, however, received from the claimant, or certain specified individuals on the claimant's behalf, that indicates intent to apply for a benefit, and identifies that benefit, may be considered an informal claim.  38 C.F.R. § 3.155(a). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107.

The Veteran is not entitled to an effective date prior to June 27, 2004 for the award of service connection for coronary artery disease.  The Veteran first filed a claim for service connection for coronary artery disease on June 27, 2005.  Neither he nor his representative communicated with VA concerning his coronary artery disease or intent to apply for benefits before June 27, 2005.  The evidence shows that a private provider diagnosed the Veteran with coronary artery disease as early as March 2000.  However, this diagnosis did not constitute a claim - it was not a communication from the Veteran or his representative asserting entitlement to benefits.  See 38 C.F.R. § 3.1(p).  The law provides for an effective date of the later of the date entitlement arose or the date the claim was received.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  In this case, the later date was June 27, 2005, the date the claim was received.  The RO has previously assigned an effective date of June 27, 2004, which has been in place since the original grant of service connection in January 2006.  

Analysis of this case requires consideration of regulations applicable to liberalizing laws, as the June 2011 rating decision was a Nehmer review after passage of a liberalizing law which added Ischemic Heart Disease as a presumptive Agent Orange disease under 38 C.F.R. § 3.309(e).  Where compensation is awarded pursuant to a liberalizing law or a liberalizing VA issue, the effective date shall be fixed in accordance with facts found, but shall not be earlier than the effective date of the act or administrative issue.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  If a claim is reviewed on the initiative of VA more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of administrative determination of entitlement. 38 C.F.R. § 3.114(a)(2).

The Nehmer line of cases created an exception to the general rule noted above; certain claims for service connection based on herbicide exposure can have effective dates earlier than the effective date of the act if they were asserted, denied, or pending during a specific time in the eighties.  See 38 C.F.R. § 3.114, Nehmer v. United States Veterans Admin., 32 F. Supp. 2d 1175, 1183 (N.D. Cal. 1999) (Nehmer II).

In this case, when Ischemic Heart Disease (IHD) was included as a presumptive Agent Orange disease, this raised the possibility that the effective date could be the effective date of that act.  However, the Veteran was already service connected for coronary artery disease with an earlier, more advantageous effective date.  Further, the exception under Nehmer is not applicable because the Veteran's claim of service connection does not fall within the window of time considered by that exception.  See Nehmer 32 F. Supp. 2d at 1183.  Therefore, the regulations for effective dates of liberalizing laws does not enable assignment of an earlier effective date for the grant of service connection.
 
For the foregoing reasons, an effective date earlier than June 27, 2004 is not warranted.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  As the preponderance of the evidence is against an earlier effective date for the grant of service connection, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  38 U.S.C.A. § 5107.


ORDER

An effective date earlier than June 27, 2004 for the grant of service connection for coronary artery disease is denied.


REMAND

The RO should adjudicate the issue of an earlier effective date for the grant of an increased rating to 60 percent for coronary artery disease and issue a statement of the case.  The Veteran submitted a notice of disagreement in March 2012 wherein  he stated his belief that the assigned effective date for Ischemic Heart Disease was incorrect.  This statement can easily be interpreted as an appeal of the 60 percent rating increase assigned in the prior, June 2011, rating decision. The notice of disagreement was valid and timely.  Therefore, this issue came under the Board's jurisdiction.  See 38 C.F.R. § 20.201.  Because a statement of the case has not yet been provided, the Board has no discretion, and this issue must be remanded for such a purpose.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a statement of the case as to the issue of an earlier effective date for the increased rating to 60 percent for coronary artery disease.  All evidence of record should be considered.  See 38 C.F.R. §§ 19.29-19.30; see also Manlincon, 12 Vet. App. at 240.  Further, advise the Veteran that a substantive appeal has not been received concerning this issue, and of the requirements for submitting an adequate and timely substantive appeal, as provided in 38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (2011).  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


